Attorney for Appellant

Donald W. Pagos
Michigan City, IN



Attorneys for Appellee

Karen M. Freeman-Wilson
Attorney General of Indiana

Rosemary L. Borek
Deputy Attorney General
Indianapolis, IN



      IN THE
      INDIANA SUPREME COURT


CHAUNCEY HUBBARD,
      Appellant (Defendant below),

      v.

STATE OF INDIANA,
      Appellee (Plaintiff below).



)
)     Supreme Court No.
)     46S00-0005-CR-324
)
)
)
)
)
)



      APPEAL FROM THE LAPORTE SUPERIOR COURT
      The Honorable Walter P. Chapala, Judge
      Cause No.  46D01-9701-CF-00002



                              ON DIRECT APPEAL




                                June 28, 2001

SULLIVAN, Justice.

      Defendant Chauncey Hubbard was convicted of murder for shooting a  man
to death.  We affirm, finding that the testimony of three witnesses  present
at the scene of the crime, together with the  other  evidence  presented  at
trial, was sufficient to support the conviction.


                                 Background


      The evidence most favorable to the judgment indicates that on  January
8, 1997, Defendant was in a car with his brother, Shawn Hubbard, and  Melvin
Harvell.  Defendant was driving, Shawn was in the front passenger seat,  and
Harvell was in the back seat behind Hubbard.  They were flagged down by  the
occupants of another car who told them that the victim,  Kenyatta  Mitchell,
was on a nearby bridge.  Defendant immediately drove  to  the  bridge  where
Mitchell had been seen.

      Mitchell and his friend, Theodis Henderson,  were  walking  along  the
bridge as Defendant pulled up.  Defendant slowed down next to them with  his
car in the middle of the road and his window down.   A  single  gunshot  was
fired at Mitchell, hitting him in the head.  Mitchell died from the  gunshot
wound.

      At trial, both passengers in Defendant’s car testified that  Defendant
rushed  to  the  bridge  after  learning  that  Mitchell  was  there.   They
testified that as Defendant slowed down, they heard a shot  fired  from  the
inside of the car from the driver’s seat, although they did not see  a  gun.
Henderson’s  testimony  was  consistent  with  Shawn’s  and  Harvell’s.   He
testified that he was walking  in  front  of  Mitchell  as  Defendant  drove
toward them.  He then heard a gunshot, turned around, and saw Mitchell  fall
to the ground as the car drove away.  In  court,  Henderson  identified  the
driver of the car as Defendant.  There was also testimony that  a  few  days
before the murder, Defendant and  Mitchell  had  a  confrontation  in  which
Mitchell had knocked out several of Defendant’s teeth.

      Defendant was  convicted  of  Murder[1]  and  sentenced  to  65  years
imprisonment.  (R. at 159.)

                                 Discussion

      Defendant contends that there was insufficient evidence  to  find  him
guilty of murder.   See  Appellant’s  Br.  at  4.   Specifically,  Defendant
points out that none of the witnesses saw him fire a  gun  and  argues  that
the evidence was therefore insufficient.  See id. at 6.

      In reviewing a sufficiency of the evidence claim,  the  Court  neither
reweighs the evidence nor assesses the credibility of the  witnesses.    See
Brasher v. State, 746 N.E.2d 71, 72 (Ind. 2001);  Chambliss  v.  State,  746
N.E.2d 73, 77 (Ind. 2001).   We look to the evidence most favorable  to  the
verdict and reasonable inferences drawn therefrom.  Id.  We will affirm  the
conviction if there is probative  evidence  from  which  a  reasonable  jury
could have found the defendant guilty beyond a reasonable doubt.  Id.

       Circumstantial  evidence  alone  may  be  sufficient  to  support   a
conviction.  See Taylor v. State, 676 N.E.2d 1044, 1047 (Ind.  1997),  reh’g
denied.  “If a reasonable inference can be  drawn  from  the  circumstantial
evidence, the verdict will not be disturbed.”  Id.

      Although none of the witnesses in this case saw Defendant with a  gun,
the evidence supports a reasonable inference that Defendant  shot  Mitchell.
First, there was evidence that Defendant held a grudge against  the  victim;
second, Defendant’s passengers at the time  of  the  murder  indicated  that
Defendant hurried to get to the Mitchell when he heard of  his  whereabouts;
third, the passengers both testified that they heard a gunshot emanate  from
where Defendant was sitting.  See Pratt v. State,  744  N.E.2d  434,  436-37
(Ind. 2001) (upholding a conviction where the defendant was the only  person
in the room with the victim and there was  evidence  that  the  victim  died
from blows to the head); Collier v. State, 562 N.E.2d 722, 724  (Ind.  1990)
(upholding a conviction where defendant was seen at the scene of  the  crime
with a gun, and witnesses heard gunshots.)  Finally, a third  witness  heard
the shot, and turned around to see Defendant fleeing the scene in  his  car.


                                 Conclusion

      We affirm the judgment of the trial court.

      SHEPARD, C.J., and DICKSON, BOEHM, and RUCKER, JJ., concur.


-----------------------
      [1]  Ind. Code § 35-42-1-1 (1993).